EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Schroeder on August 10, 2022.
The application has been amended as follows (a copy of the changes made to the claims can be found in the attached Examiner’s Amendments document): 
Claim 3 is changed to - 
3. (Currently Amended) The electrosurgical generator of claim 1, wherein the transformer is a loosely coupled transformer having a coupling coefficient less than 1.  
Claim 5 is changed to - 
5. (Previously Presented) The electrosurgical generator of claim 3, wherein the coupling coefficient of the loosely coupled transformer is less than 0.6.  
Claim 6 is changed to - 
6. (Original) The electrosurgical generator of claim 3, wherein the power signal is an alternating current power signal, wherein the coupling coefficient and inductance values of the loosely coupled transformer are based on direct current signals and harmonics to be filtered from the alternating current power signal.  
Claim 8 is changed to - 
8. (Original) The electrosurgical generator of claim 7, wherein the turns ratio of the loosely coupled transformer is 1:1.  
Claim 10 is changed to - 
10. (Original) The electrosurgical generator of claim 1, wherein the resonant isolated transformer circuit can provide at least one of a resistive, a conductive, a transresistive, or a transconductive gain.  
Claim 11 is changed to - 
11. (Original) The electrosurgical generator of claim 10, wherein the resonant isolated transformer circuit provides load independent gain.  
Claim 15 is changed to - 
15. (Previously Presented) A method, comprising: 
receiving an input signal at a resonant stage of a medical device, wherein the resonant stage has only one magnetic component, the only one magnetic component being a resonant isolated transformer; 
multi-stage filtering, only via the resonant isolated transformer of the resonant stage, the input signal to provide an output signal; and 
3 of 14Application No. 15/915,795providing the output signal at an output of the medical device. Response to Final Office Action dated May 11, 2022 Amendment dated July 6, 2022  
Claim 18 is changed to - 
18. (Previously Presented) The method of claim 17, wherein the desired gain of the input signal is one of resistive, conductive, transresistive, or transconductive gain, and wherein the desired gain is load independent.
Claim 19 is changed to -   
19. (Original) The method of claim 15, further comprising setting a coupling coefficient of the resonant isolated transformer to a value less than 0.6. 
Claim 23 is changed to -  
23. (Currently Amended) An electrosurgical generator, comprising: 
a radio frequency (RF) inverter stage  configured to receive a power signal and, in response to control signals, to provide an output signal based on the power signal, wherein the RF inverter stage comprises a resonant isolated transformer circuit configured to receive the power signal and to provide gain and filtering adjustments to the power signal to provide the output signal, wherein the resonant isolated transformer circuit has only one magnetic component, the only one magnetic component being a transformer, wherein the resonant isolated transformer circuit provides multi-stage filtering via the only one magnetic component; the RF inverter stage having a resonant frequency; and 
a controller coupled to the RF inverter stage and configured to provide the control signals to the RF inverter stage to control the gain and filtering adjustments to the power signal received at the RF inverter stage based on a selected therapy, wherein the controller is configured to drive the RF inverter4 of 14Application No. 15/915,795Response to Final Office Action dated May 11, 2022 Amendment dated July 6, 2022stage using subharmonic frequencies of the RF inverter stage resonant frequency to control the gain and filtering adjustments to the power signal.  
Claim 24 is changed to - 
24. (Previously Presented) The electrosurgical generator of claim 23, wherein the controller further uses duty cycle modulation to control the gain and filtering adjustments to the power signal.  
Claim 25 is CANCELLED. 
Claim 31 is changed to - 
31. (Previously Presented) The electrosurgical generator of claim 1 wherein: the power signal is received without a buck or boost convertor; the transformer has a coupling coefficient less than 1 and a leakage inductance; and the resonant isolated transformer circuit further comprises a plurality of capacitors electrically coupled to the transformer that provide the multi-stage filtering without an additional magnetic component.  
Claim 32 is changed to - 
32. (Previously Presented) The method of claim 15 wherein: the power signal is received without a buck or boost convertor; the resonant isolated transformer has a coupling coefficient less than 1 and a leakage inductance; and the resonant stage further comprises a plurality of capacitors electrically coupled to the resonant isolated transformer such that the multi-stage filtering is performed without using an additional magnetic component beyond the resonant isolated transformer.
Reasons for Allowance
Claims 1, 3, 5-11, 13-24, 26, and 31-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior arts, Gilbert (US Pat. Pub. No. 2014/0276754), Hansen (US Pat. Pub. No. 2016/0254703), Johnson (US Pat. Pub. No. 2015/0032096), Joshi et al., (US Pat. Pub. No. 20070008745; hereinafter Joshi), and Crunick (US Pat. Pub. No. 2016/0113840) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed July 6, 2022, it is Examiner’s position that Gilbert, Hansen, Johnson, Joshi, and Crunick fail to disclose, teach, or suggest the claimed invention. 
Regarding independent claim 1, Gilbert teaches an electrosurgical generator, comprising: a radio frequency (RF) inverter stage (Figs. 4A and 4B. Ref Char 302; Par. 8, ln 5; Par. 64, ln 2) configured to receive a power signal (Figs. 4A and 4B. Ref Char 227A; Pg. 1, Par. 8, ln 6; Par. 58, ln 3) and, in response to control signals, to provide an output signal based on the power signal (Pg. 1, Par. 8, ln 11), wherein the RF inverter stage comprises a resonant isolated transformer circuit (Fig. 3, Ref Chars 228 and 229; Pg. 3, Par. 58, ln 13) configured to receive a power signal and to provide gain and filtering adjustments to the power signal to provide the output signal (Fig. 12, Ref Char 334; Par. 84, ln 3).  Gilbert fails to disclose that the resonant isolated transformer circuit has only one magnetic component, which is a transformer; wherein the resonant isolated transformer circuit provides multi-stage filtering via the only one magnetic component. Applicant’s first argument that Hansen teaches two separate products each having a single inductor therein, rather than a resonant isolated transformer circuit having only one magnetic component, which is a transformer, is persuasive. Applicant’s second argument that Johnson teaches a circuit having more than one magnetic component, rather than only one magnetic component, which is a transformer, is also persuasive. Therefore, the rejection under 35 U.S.C. 103 of claim 1 is withdrawn. 
Newly found relevant prior art reference Joshi (Figures 1-3) discloses an electrosurgical generator (100), comprising: a radio frequency (RF) inverter stage configured to receive a power signal and, in response to control signals (from controller 130), to provide an output signal based on the power signal ([0035]), wherein the RF inverter stage comprises a resonant isolated transformer circuit (115, 120, 125) configured to receive the power signal and to provide gain and filtering adjustments to the power signal to provide the output signal ([0036]-[0052]). However, Joshi fails to disclose that the resonant isolated transformer circuit has only one magnetic component, the only one magnetic component being a transformer, wherein the resonant isolated transformer circuit provides multi-stage filtering via the only one magnetic component. Therefore, independent claim 1 is allowed. Claims 3, 5-11, 13-14, and 31 are allowed as being dependent on an allowed independent claim. 
Regarding independent claim 15, Gilbert teaches a method, comprising: receiving an input signal (Par. 26, ln 4 – 7) at a resonant stage of a medical device (Par. 26, ln 11); filtering and impedance transforming, via a resonant isolated transformer of the resonant stage, the input signal to an provide output signal (Fig 4A, Ref Char 304; Fig 14, Ref Char 229); and providing the output signal at an output of the medical device (Fig 4. Ref Char 280 and Tissue “T”). However, Gilbert fails to teach that the resonant stage has only one magnetic component, which is a resonant isolated transformer; wherein multi-stage filtering of the input signal is performed only via the resonant isolated transformer of the resonant stage to provide an output signal. Furthermore, as mentioned previously, newly found relevant prior art reference Joshi fails to disclose that the resonant stage has only one magnetic component, which is a transformer, wherein the resonant stage provides multi-stage filtering via the only one magnetic component. Therefore, independent claim 15 is allowed. Claims 16-22 and 32 are allowed as being dependent on an allowed independent claim. 
Regarding independent claim 23, Gilbert teaches an electrosurgical generator, comprising: a radio frequency (RF) inverter stage (Figs. 4A and 4B. Ref Char 302; Par. 8, ln 5; Par. 64, ln 2) configured to receive power from a power source (Figs. 4A and 4B. Ref Char 227A; Pg. 1, Par. 8, ln 6; Par. 58, ln 3) and to perform a magnitude adjustment and filter the power in response to control signals to provide an output signal (Fig. 4A, ; Par. 64); and a controller coupled to the RF inverter stage (Fig. 4A, Ref Char 310; Par. 70, ln 1) and configured to provide control signals to the RF inverter stage (Fig. 4A, Ref Char 314; Par. 64, ln 5), controlling the step down and filtering of the power received at the RF inverter stage based on a selected therapy,  but does not teach that the controller is configured to drive the inverters using subharmonic frequencies of the RF inverter stage resonant frequency to control the magnitude adjustment and filtering of the power. Applicant’s argument that Crunick fails to teach using subharmonic frequencies of the RF inverter stage resonant frequency to control the magnitude adjustment and filtering of the power is persuasive since the amendment makes it clear that the subharmonics frequencies are of the RF inverter stage resonant frequency. Furthermore, as mentioned previously, Gilbert and newly found relevant prior art reference Joshi fail to disclose that the resonant stage has only one magnetic component, which is a transformer, wherein the resonant stage provides multi-stage filtering via the only one magnetic component. Therefore, independent claim 23 is allowed. Claims 24 and 26 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        


 
/EUN HWA KIM/Primary Examiner, Art Unit 3794